Citation Nr: 0815592	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for prostatitis, and if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from June 1945 to August 1945 
and from April 1948 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO found that the veteran had not submitted new and 
material evidence to reopen his claim, which had last been 
denied by the RO in January 1972.

The issue of entitlement to service connection for 
prostatitis is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on his part.


FINDINGS OF FACT

1.  Service connection for prostatitis was denied by the RO 
in January 1972. 

2.  The January 1972 rating action was not appealed, and 
hence was final on the evidence of record at that time.

3.  Evidence submitted since the January 1972 rating decision 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for prostatitis has been submitted.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In November 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the February 2004 rating 
decision, April 2006 SOC, and July 2007 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60 day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Letters in the file, 
dated in March 2006 and May 2007, contain the information 
required by Dingess.  Moreover, since the claim for service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no prejudice to the 
veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the February 2004 rating decision 
and April 2006 SOC.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws, Facts, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The intended 
effect of the amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006), 
now codified at 38 C.F.R. § 3.310(b) (2007).  Since VA has 
been complying with Allen since 1995, the amendment effects 
no new liberalization or restriction in the present appeal.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A January 1972 rating 
decision denied service connection for prostatitis.  In July 
2003 the veteran requested that his claim be reopened.

Summarizing the evidence of record at the time of the January 
1972 rating decision, the veteran's service medical records 
(SMRs) show that in November 1959 he was diagnosed with 
prostatitis after his prostate was found to be enlarged.  
Chronic prostatitis was determined to be the cause of his 
albuminuria.  The SMRs do not show further diagnoses of 
prostatitis.  In March 1970 a rectal examination was normal.  
The SMRs further show that at June 1970 treatment it was 
noted that since that time random urine samples had 
consistently been positive for protein but that the veteran 
had no symptoms referable to the genito-urinary system. 

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, private 
treatment records from July 1992 show that the veteran 
underwent a cystoscopy, cystourethroscopy, and urethral 
dilatation and was diagnosed with a bladder neck contracture.  
He underwent a cystoscopic urethral dilation and was 
diagnosed by V.R.V., M.D., with a urethral stricture and 
bladder neck stenosis in November 2001.  In January 2004 Dr. 
V diagnosed the veteran with meatal stenosis with urethral 
stricture, bilobarhyperplasia with moderate obstruction after 
the veteran underwent a cystoscopy and urethral dilation.  In 
August 2004 Dr. V wrote that he could not state that the 
veteran's prostate condition was related to his diabetes.  In 
June 2006 Dr. V wrote that the veteran had been treated for 
chronic prostatitis and benign prostate hypertrophy, and was 
on Urecholine, 25 mg daily, for neurogenic bladder.

The evidence received since the January 1972 denial of the 
claim is relevant to and probative of the issue as to whether 
the veteran's prostatitis began in service.  Taking this 
evidence as credible, for the sole purpose of the request to 
reopen, it is found that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  Where there is such evidence, "[t]his does not 
mean that the claim will always be allowed, just that the 
case will be reopened and the new evidence considered in the 
context of all other evidence for a new determination of the 
issues.  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for prostatitis, the 
claim is reopened, and to that extent only, the claim is 
granted.


REMAND

Since the claim for service connection for prostatitis has 
been reopened, the duty to obtain a VA examination to decide 
the claim is applicable.  See 38 C.F.R. § 3.159(c)(4), 
(c)(4)(C)(iii) (2007).  In the instant case, the Board 
believes that an examination is needed in order to decide the 
claim.  Specifically, an opinion is needed in order to 
ascertain whether his currently diagnosed prostatitis is 
related to the prostatitis he suffered in service.

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran provide sufficient 
information, and, if necessary, signed 
authorization, to enable the RO to obtain any 
additional evidence not of record which 
pertains to the claim for service connection 
for prostatitis.  The RO should also invite 
the veteran to submit all pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.

2.	Afford the veteran an examination for 
prostatitis.  The claims folder, to 
include the service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

b.	The examiner should specifically state 
whether the veteran's prostatitis is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) causally 
or etiologically related to his active 
service, or whether such a causal or 
etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
prostatitis.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


